Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed; it appearing from the finding of facts by the court of common pleas that the goods and chattels in question were held by said Lieurance under a verbal agreement with the company of which plaintiff in error was successor, by which he was to have and use said chattels as long as he continued to sell the beer of said company, and *347not let any one know but that it was his own, that Lieurance continued to sell said beer until 1899, and that from that time he sold beer of a different company, and retained possession of the said goods until they passed into the hands of the defendant in error receiver in 1906, without payment of rental or other consideration of any kind. The court finds that the provisions of Section 4197, Revised Statutes, not having been complied with, plaintiff had no right of possession of said goods and chattels when taken in replevin in the court below, and finds that under the facts in this case it is not necessary to decide whether and under what circumstances a bailment for hire or loan for a consideration would be taken out of the operation of the statute.
Spear, Johnson and O’Hara, JJ., concur.